  Case 2:21-mc-00016-CAS-SK Document 18 Filed 02/26/21 Page 1 of 1 Page ID #:285

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA


                                   CIVIL MINUTES – GENERAL

 Case Nos.       2:21-mc-16-CAS (SKx);                                   Date     February 26, 2021
                 2:20-cv-2250-CAS (SKx);
                 2:20-cv-2299-CAS (SKx)
 Title           JBF Interlude 2009 Ltd-Israel v. Elliott Management Corporation, et al.;
                 Quibi Holdings, LLC v. Interlude US, Inc., et al.;
                 JBF Interlude 2009 Ltd-Israel, et al. v. Quibi Holdings, LLC, et al.


 Present: The Honorable        Steve Kim
                  Erica Valencia                                            n/a
                   Deputy Clerk                                    Court Smart / Recorder

           Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                    None present                                        None present


 Proceedings:             (IN CHAMBERS) ORDER SETTING REMOTE HEARING

        The Court schedules a remote hearing (via Zoom) on March 10, 2021 at 10 AM to
hear consolidated oral argument on only the overlapping discovery dispute presented by the
non-party motion to quash Rule 45 subpoenas filed in 2:21-mc-16, and by part of Quibi’s
motion to compel production of documents filed in the main consolidated actions (for RFPs
14-16). The remainder of Quibi’s motion to compel production of documents (for RFPs 104
and 124) will be submitted for decision without oral argument as of March 10, 2021. Quibi’s
cross-motion to compel non-party compliance with the subpoenas filed in 2:21-mc-16 (ECF
16) is denied as both moot and procedurally improper. No opposition to that cross-motion is
necessary.

         IT IS SO ORDERED.




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                              Page 1 of 1
